Martin, J.
The dismissal of this appeal is asked on the ground, that the appellant has not brought up the record in such a manner as to enable us to examine the merits of the case. His counsel has attempted to draw our attention to what he calls, errors apparent on the face of the record. The transcript was filed in this court on the 11th of January, last. The case was called for hearing in the first week of March instant. No written assignment of errors had been filed, according to the Code of Practice, art. 807, which requires such an assignment to be filed within ten days after the record is brought up. In such a case, the code makes it our duty to dismiss the appeal. We have often held that the appellee’s claim for the dismissal is irresistible, 1 La. 52. 6 La. 144, 156, 209.

Appeal dismissed.